Appeal by the *533defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered February 18, 1993, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the defendant’s excessive sentence claim was effectively waived by him as part of his plea bargain (see, People v Pimental, 189 AD2d 788). In any event, the claim is without merit (see, People v Kazepis, 101 AD2d 816).
We have reviewed the defendant’s remaining contention and find it to be without merit. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.